

FORM OF DEBENTURE


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.
 

Class B No. 07-01B- 1 
US $_____________ 

 
SKYSTAR BIO-PHARMACEUTICAL COMPANY


8% CONVERTIBLE DEBENTURE SERIES 07-01
DUE _______, 20092 


THIS DEBENTURE is one of a duly authorized issue of up to $__________3  in Class
A and Class B Debentures of SKYSTAR BIO-PHARMACEUTICAL COMPANY, a corporation
organized and existing under the laws of the State of Nevada (the "Company")
designated as its 8% Convertible Debentures Series 07-01.


FOR VALUE RECEIVED, the Company promises to pay to ___________________, the
registered holder hereof (the "Holder"), the principal sum of
___________________ and 00/100 Dollars (US $ ___________________) on ______,
20094  (the “Maturity Date”) and to pay interest on the principal sum
outstanding from time to time in arrears at the rate of 8% per annum, accruing
from ______________, 20075 , the date of initial issuance of this Debenture (the
“Issue Date”), on the date (each, an “Interest Payment Date”) which is the
earliest of (i) the next Prepayment Date (as defined below), (ii) the next
Conversion Date (as defined below), or (iii) the Maturity Date, as the case may
be. Interest shall accrue monthly (pro-rated on a daily basis for any period
longer or shorter than a month) from the later of the Issue Date or the previous
Interest Payment Date and shall be payable in cash or, at the Company’s option
but subject to the other provisions of this Debenture, in Common Stock. If not
paid in full on an Interest Payment Date, interest shall be fully cumulative and
shall accrue on a daily basis, based on a 365-day year, monthly or until paid,
whichever is earlier. Additional provisions regarding the payment of interest
are provided in Section 4(D) below (the terms of which shall govern as if this
sentence were not included in this Debenture).
 
___________________________
1Insert unique Debenture number for each issuance.
2Insert date which is second anniversary of Closing Date.
3Insert the Aggregate Purchase Price.
4See fn 2.
5Insert the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 


This Debenture is being issued pursuant to the terms of the Securities Purchase
Agreement, dated February 26, 2007 (the “Securities Purchase Agreement”), to
which the Company and the Holder (or the Holder’s predecessor in interest) are
parties. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.


This Debenture is subject to the following additional provisions:


1. The Debentures will initially be issued in denominations determined by the
Company, but are exchangeable for an equal aggregate principal amount of
Debentures of different denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange.


2. The Company shall be entitled to withhold from all payments of principal of,
and interest on, this Debenture any amounts required to be withheld under the
applicable provisions of the United States income tax laws or other applicable
laws at the time of such payments, and Holder shall execute and deliver all
required documentation in connection therewith.


3. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the "Act"), and other applicable
state and foreign securities laws and the terms of the Securities Purchase
Agreement. In the event of any proposed transfer of this Debenture, the Company
may require, prior to issuance of a new Debenture in the name of such other
person, that it receive reasonable transfer documentation that is sufficient to
evidence that such proposed transfer complies with the Act and other applicable
state and foreign securities laws and the terms of the Securities Purchase
Agreement. Prior to due presentment for transfer of this Debenture, the Company
and any agent of the Company may treat the person in whose name this Debenture
is duly registered on the Company's Debenture Register as the owner hereof for
the purpose of receiving payment as herein provided and for all other purposes,
whether or not this Debenture be overdue, and neither the Company nor any such
agent shall be affected by notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 


4. A.  (i) At any time on or after the Commencement Date (as defined below) and
prior to the time this Debenture is paid in full in accordance with its terms
(including, without limitation, after the Prepayment Date or the Mandatory
Conversion Date, or after the occurrence of an Event of Default, as those terms
are defined below, or, if the Debenture is not fully paid or converted after the
Maturity Date), the Holder of this Debenture is entitled, at its option, subject
to the following provisions of this Section 4, to convert this Debenture at any
time into shares of Common Stock, $0.001 par value ("Common Stock"), of the
Company at the Conversion Price (as defined below). Any such conversion is
referred to as a “Voluntary Conversion.” The minimum principal amount of each
Voluntary Conversion shall be $25,000 or, if the outstanding principal amount of
this Debenture is less than $25,000, the outstanding principal balance of this
Debenture.


(ii) On the Maturity Date the Company shall pay the principal and accrued
interest (through the actual date of payment) of any portion of this Debenture
which is then outstanding.


(iii) For purposes of this Debenture, the following terms shall have the
meanings indicated below:


“Commencement Date” means the Issue Date.
 
 
 

--------------------------------------------------------------------------------

 


“Conversion Price” means (x) with respect to a Voluntary Conversion or a
Mandatory Conversion (as defined herein), the lowest of (i) the Fixed Conversion
Price, (ii) the Lowest Fixed Conversion Price (which amount is subject to
adjustment as provided herein), or (iii) during the pendency of an Event of
Default (as defined below), the Prepayment Conversion Price, and (y) with
respect to a conversion in connection with a Required Prepayment (as defined
herein), the Payment Conversion Price.


“Fixed Conversion Price” means the amount equal to $1.00 (such amount is subject
to adjustment as provided herein).


“Payment Conversion Price” means, as of the relevant date, the lowest of (x) the
Prepayment Conversion Price, (y) the Fixed Conversion Price or (z) the Lowest
Fixed Conversion Price.


“Prepayment Conversion Price” means (i) the VWAP for the five (5) Regular
Trading Days ending on the Trading Day immediately before the relevant
Prepayment Date or the relevant Conversion Date, as the case may be, multiplied
by (ii) seventy percent (70%).


“VWAP” means the volume weighted average price of the Common Stock on the
Principal Trading Market for the relevant Regular Trading Day(s), as reported by
the Reporting Service.


“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.
“Lowest Fixed Conversion Price” means the lowest New Transaction Price from any
New Transaction (as those terms are defined in the Securities Purchase
Agreement) (which amount, if any, is subject to subsequent adjustment as
provided herein).
 
 
 

--------------------------------------------------------------------------------

 


“Acceptable Trading Market” means any of the following: (w) the Over the Counter
Bulletin Board Market, (x) the NASDAQ Capital or National Market, (y) the
American Stock Exchange or (z) the New York Stock Exchange.


“Prepayment Date” means either a Voluntary Prepayment Date or a Required
Prepayment Date (as those terms are defined below).


“Conversion Shares” has the meaning ascribed to in Section 4(I) hereof.
 
B. A Voluntary Conversion shall be effectuated by the Holder by faxing a notice
of conversion (“Notice of Conversion”) to the Company as provided in this
paragraph. The Notice of Conversion shall be executed by the Holder of this
Debenture and shall evidence such Holder's intention to convert this Debenture
or a specified portion hereof in the form annexed hereto as Exhibit A. Delivery
of the Notice of Conversion shall be accepted by the Company by hand, mail or
courier delivery at the address specified in said Exhibit A or at the facsimile
number specified in said Exhibit A (each of such address or facsimile number may
be changed by notice given to the Holder in the manner provided in the
Securities Purchase Agreement).
 
C. [Intentionally omitted]


D. (i) Subject to the other terms of this Section 4(D), interest on the
principal amount of this Debenture converted pursuant to a Notice of Conversion
shall be due and payable, at the option of the Company, in cash or, subject to
the conditions of the next sentence, in shares of Common Stock on the Interest
Payment Date. Anything herein to the contrary notwithstanding, the Company may
elect to pay interest in shares of Common Stock if, but only if, the shares of
Common Stock issuable to the Holder as such payment are covered by an effective
Registration Statement.


(ii) If the interest payable in connection with a Voluntary Conversion is to be
paid in cash, the Company shall make such payment within three (3) Trading Days
after the Interest Payment Date. If the interest is not paid by such third
Trading Day, the interest must be paid in Common Stock in accordance with the
provisions of this Section 4(D), unless the Holder consents otherwise in each
specific instance.
 
 
 

--------------------------------------------------------------------------------

 


(iii) Additional provisions regarding the payment of interest on the principal
amount of this Debenture are set forth in the following provisions of this
Section 4.


(iv) If interest is to be paid in Common Stock (whether at the election of the
Company or as required hereunder), the number of shares of Common Stock to be
received shall be determined by dividing the dollar amount of the interest by
the Payment Conversion Price in effect on the relevant Interest Payment Date.
 
E. Reference is made to the provisions of Section 4(g) of the Securities
Purchase Agreement, the terms of which are incorporated herein by reference. The
Conversion Price and other provisions of this Debenture shall be adjusted as
provided in the applicable provisions of said Section 4(g) of the Securities
Purchase Agreement.


F. (i) Anything in the other provisions of this Debenture or any of the other
Transaction Agreements to the contrary notwithstanding, the Company shall have
the right, in its discretion, to prepay the outstanding principal of this
Debenture, together with all accrued interest thereon, in whole or in part, on
the terms and conditions provided in this Section 4(F). If the Company elects to
make such a prepayment, the Company shall give the Holder a written notice (the
“Voluntary Prepayment Notice”) of its election to prepay all or a portion of
then outstanding Debenture. The prepayment amount shall be equal to the sum of
(x) the Applicable Prepayment Percentage (as defined below) of the principal of
this Debenture being prepaid, plus (y) the accrued interest on such principal
through the Voluntary Prepayment Date. Additional terms regarding this
prepayment right are provided below. The term “Applicable Prepayment Percentage”
means (1) through and including the first annual anniversary of the Issue Date,
one hundred fifty percent (150%) and (2) thereafter, one hundred twenty percent
(120%).
 
 
 

--------------------------------------------------------------------------------

 


(ii) The Company may give a Voluntary Prepayment Notice and make the prepayment
only if, (x) on the date on which the Voluntary Prepayment Notice is given and
(y) on every Trading Day thereafter through and including the Voluntary
Prepayment Date,


(x) there is an effective Registration Statement covering the resale of the
shares issuable on conversion of this Debenture, and


(y) there is no Event of Default hereunder or any event which, with the giving
of notice or the passage of time (that is, without regard to any grace or cure
periods), could be declared an Event of Default hereunder, and


(z) the Common Stock of the Company, including any Conversion Shares to be
issued on conversion of the Debenture during the Prepayment Conversion Period,
are eligible for trading on an Acceptable Trading Market.


(iii) The Voluntary Prepayment Notice shall specify (x) the principal amount of
the Debenture being prepaid by the Company (the “Voluntary Principal Prepayment
Amount”), (y) the date (the “Voluntary Prepayment Date”), which shall be not
less than twenty (20) and not more than forty (40) Trading Days after the
Voluntary Prepayment Notice is received by the Holder, on which such prepayment
will be made, and (z) identify the bank (the “Prepayment Bank”) where the
Voluntary Prepayment Funds (as defined below) have been deposited. The Voluntary
Prepayment Notice shall be accompanied by the Prepayment Bank’s confirmation to
the Holder that funds (the “Voluntary Prepayment Funds”) equal to the Voluntary
Prepayment Amount have been deposited with the Prepayment Bank and instructions
for the method by which the Holder can provide instructions to the Prepayment
Bank to make payment of the Voluntary Prepayment Funds to the Holder (such
payment to made by check or wire, as specified by the Holder) on the Voluntary
Prepayment Date.


(iv) Even after the issuance of a Voluntary Prepayment Notice, the Holder may
continue to convert this Debenture as provided in the other provisions of this
Debenture until this Debenture is paid in full. If the Holder converts any
portion of this Debenture after the date of the Voluntary Prepayment Notice and
prior to the payment of the Voluntary Prepayment Funds to the Holder (the
“Prepayment Conversion Period”), so that the then outstanding principal of this
Debenture is less than the Voluntary Prepayment Principal Amount, the Company
shall notify the Prepayment Bank of the then outstanding principal of this
Debenture (accompanied by a copy of the relevant Notice of Conversion issued by
the Holder); provided, however, if the Voluntary Prepayment Principal Amount is
less than the principal of the then Unconverted Debenture, any such conversions
made during the Prepayment Conversion Period shall be deemed made in the
following order of priority: (x) first, out of principal of the Unconverted
Debenture in excess of the Voluntary Prepayment Principal Amount, and (y) then,
out of the Voluntary Prepayment Principal Amount. To the extent that any
conversions made during the Prepayment Conversion Period are deemed made out of
the Voluntary Prepayment Principal Amount, the Voluntary Prepayment Funds will
then be adjusted to and be deemed to be equal the sum of (x) the Applicable
Prepayment Percentage of the adjusted principal of this Debenture being prepaid,
plus (y) the accrued interest on such principal through the Voluntary Prepayment
Date.
 
 
 

--------------------------------------------------------------------------------

 


(v) If the Voluntary Prepayment Funds are not timely paid or made available to
the Holder, the Holder will have the option, exercisable at any time prior to
the actual payment of the Voluntary Prepayment Funds (together with any
additional interest accruing on the Prepayment Principal Amount after the
Prepayment Date) to effect either or both of the following actions: (x)
cancellation, ab initio, of the prepayment contemplated by the Voluntary
Prepayment Notice and (y) cancellation of the Company’s prepayment right under
this Section 4(F).


G. (i) Anything in the other provisions of this Debenture or any of the other
Transaction Agreements to the contrary notwithstanding, the Company shall have
the right, on the terms and conditions provided in this Section 4(G), to require
the Holder to convert all or a specified portion of the principal of this
Debenture, together with all accrued interest thereon, on the Mandatory
Conversion Date (as defined below). On the Mandatory Conversion Date, without
further action by the Holder, the outstanding principal and accrued but unpaid
interest on this Debenture shall be deemed converted into Common Stock (x) with
respect to such principal, at the Conversion Price in effect on such Mandatory
Conversion Date, and (y) with respect to the interest at the applicable rate
contemplated by the provisions of Section 4(D)(iv) hereof on such Mandatory
Conversion Date. Any conversion contemplated by this Section 4(G) shall be
subject to the following terms and conditions of this Section 4(G), to the
extent relevant.
 
 
 

--------------------------------------------------------------------------------

 


(ii) Subject to the provisions of subparagraph (iii) below, if, for each of
twenty (20) consecutive Trading Days (the twentieth of such consecutive Trading
Days, the “Target Trading Day”),


(A) the Sale Price (as defined below) for the Common Stock is more than the
Target Price (as defined below), and


(B) the Daily Volume (as defined below) is more than the Target Volume (as
defined below),


the Company will have the right, in its discretion, to give the Holder a written
notice (a “Mandatory Conversion Notice”) within five (5) Trading Days after the
Target Trading Day. The Mandatory Conversion Notice shall state that the date
specified in such notice (the “Mandatory Conversion Date”), which date shall be
no earlier than twenty (20) Trading Days and no later than sixty (60) Trading
Days after the Target Trading Day, shall be deemed a Mandatory Conversion Date.


(iii) Anything herein to the contrary notwithstanding, the Company may give a
Mandatory Conversion Notice and make the conversions contemplated thereby only
if, (x) on the date on which the Mandatory Conversion Notice is given and (y) on
every Trading Day thereafter through and including the Mandatory Conversion
Date,


(x) there is an effective Registration Statement covering the resale of the
shares issuable on conversion of this Debenture to the extent contemplated by
the Mandatory Conversion Notice, and


(y) there is no Event of Default hereunder or any event which, with the giving
of notice or the passage of time (that is, without regard to any grace or cure
periods), could be declared an Event of Default hereunder, and
 
 
 

--------------------------------------------------------------------------------

 


(z) the Common Stock of the Company, including the Conversion Shares to be
issued on the Mandatory Conversion Date, are eligible for trading on an
Acceptable Trading Market.


(iv) The term “Sale Price” means the 4:00 P.M. closing sale price of the Common
Stock on the Principal Trading Market on the relevant Trading Day(s), as
reported by the Reporting Service for the relevant date. The term “Target Price”
means $2.75 (which amount is subject to adjustment to the same extent that the
Fixed Conversion Price is adjusted other than pursuant to Section 4(g) of the
Securities Purchase Agreement). The term “Daily Volume” means the trading volume
for each relevant Trading Day, as reported by the Reporting Service. The term
“Target Volume” means 45,000 shares of Common Stock (which amount is subject to
adjustment to the same extent that the Fixed Conversion Price is adjusted other
than pursuant to Section 4(g) of the Securities Purchase Agreement and other
than as a result of reverse stock split).


(v) If the Company properly and timely gives a Mandatory Conversion Notice and
all of the conditions referred in subparagraph (iii) above are satisfied, the
conversion contemplated by the Mandatory Conversion Notice will be effected,
subject to the provisions of subparagraph (vi) below, on the Mandatory
Conversion Date. If any of such conditions is not true, the Mandatory Conversion
Notice shall be deemed canceled ab initio.
 
(vi) [Intentionally omitted]


(vii) Prior to a Mandatory Conversion Date, including after receiving a
Mandatory Conversion Notice, the Holder shall continue to have the right to
convert any outstanding portion of this Debenture in accordance with its terms
until it is fully converted. Any such conversion shall be applied against the
mandatory conversion contemplated by the Mandatory Conversion Notice.


(viii) If, as of the Mandatory Conversion Date specified in the relevant
Mandatory Conversion Notice, the Company timely pays in full any accrued
interest payable with respect to the portion of the Debenture contemplated by
the Mandatory Conversion Notice and issues all shares then converted in
accordance with, and subject to the other provisions of this Section 4(G), then
interest shall cease to accrue on any remaining Unconverted Debenture to the
extent included in the Mandatory Conversion Notice. If, subject to such other
provisions, such payment is not made in full on or before the Mandatory
Conversion Date, interest shall continue to accrue on the unpaid portion until
the earliest date after the initial Mandatory Conversion Date on which all
accrued interest through the date of payment has in fact been paid, but cease to
accrue thereafter. If the Mandatory Conversion Notice does not contemplate that
the entire outstanding Debenture is to be converted on the Mandatory Conversion
Date, then Interest shall continue to accrue and be payable, without regard to
the provisions of this Section 4(G) with respect to any portion of the Debenture
not so included in the Mandatory Conversion Notice.
 
 
 

--------------------------------------------------------------------------------

 


H. (i) Anything herein to the contrary notwithstanding, the Company shall make
payments in reduction of the obligations represented by this Debenture in
accordance with the terms of this Section 4(H).


(ii) Commencing on the first Trading Day of the calendar month following the
date on which the third monthly anniversary of the Issue Date occurs, and on the
first Trading Day of each subsequent calendar month (each such date, a “Required
Prepayment Date”), the Company shall pay to the Holder an amount (the “Required
Principal Payment”) equal to four and 77/100 percent (4.77%) of the original
principal of this Debenture but not more than the then outstanding principal of
this Debenture, together with accrued but unpaid interest thereon (the “Required
Interest Payment”). With respect to each Required Prepayment Date, the relevant
Required Principal Payment and the relevant Required Interest Payment are
referred to collectively as the “Required Payment.”


(iii) For each Required Prepayment Date which is prior to the Effective Date,
the Required Payment shall be made in cash. If less than the full amount is
paid, the amount actually paid shall be applied in the following order of
priority (x) first, to the Required Interest Payment; and (y) then to principal
of the Debenture. The failure to pay such full amount, however, may result in an
Event of Default.
 
 
 

--------------------------------------------------------------------------------

 


(iv) For each Required Prepayment Date which is on or after the Effective Date,
the Company may, subject to the following provisions of this Section 4(H), elect
to make the Required Payment in cash or in shares of Common Stock. Unless the
Company notifies the Holder at least thirty (30) calendar days in advance of the
relevant Required Prepayment Date that it is electing to pay the Required
Payment in shares of Common Stock (subject to the following provisions of this
Section 4(H), the Company will be required to make such payment in cash on the
Required Payment Date. Notwithstanding the foregoing, the Company may only pay
the Required Payment in shares if (x) the Registration Statement covering the
Conversion Shares to be issued in such payment is effective on the Payment Date
and on the date the Conversion Shares are delivered to the Holder, and (y) the
VWAP for the five (5) Trading Days used in the computation for the relevant
Payment Conversion Price (the “Required Prepayment VWAP”) is not less than $0.50
(the “Floor VWAP Price”; which Floor VWAP Price may be adjusted for any reverse
stock split).


(v) If, with respect to any Required Prepayment Date, the Company elects or is
required to pay the Required Payment in cash, the amount of such payment shall
be equal to the sum of (i) the Applicable Required Percentage (as defined below)
of the Required Principal Payment) and (ii) one hundred percent (100%) of the
Required Interest Payment and of any other amounts due hereunder. If less than
the full amount is paid, the amount actually paid shall be applied in the
following order of priority (w) first, to the Required Interest Payment; (x)
then, to any other amounts other than principal due hereunder; (y) then, to a
prepayment fee equal to (1) until the first annual anniversary of the Issue
Date, to the extent of fifteen percent (15%) of the amount of the Required
Principal Payment, or (2) on and after the first annual anniversary of the Issue
Date, to the extent of twenty-five percent (25%) of the amount of the Required
Principal Payment; and (z) then to principal of the Debenture. The failure to
pay such full amount, however, may result in an Event of Default. If the entire
amount is paid, the outstanding principal of the Debenture shall be reduced by
the amount of the Required Principal Payment. The term “Applicable Required
Percentage” means (1) until the first annual anniversary of the Issue Date, one
hundred fifteen percent (115%), and (2) on and after the first annual
anniversary of the Issue Date, one hundred twenty-five percent (125%).
 
 
 

--------------------------------------------------------------------------------

 
 
(vi) If the Required Payment is made in stock, as provided herein, the Company
shall issue shares to the Holder equal to the Required Payment divided by the
Payment Conversion Price.


(vii) [Intentionally omitted]


(viii) The provisions of this Section 4(H) notwithstanding, the Holder shall
continue to have the right to convert any outstanding portion of this Debenture
in accordance with its terms until it is fully converted or paid to the same
extent as if this Section 4(H) were not included in this Debenture.


I. (i) The following provisions apply to the issuances of Common Stock in
payment of the amounts due under this Debenture, whether as principal or
interest, as provided in the preceding provisions of this Section 4.


(ii) No fractional shares of Common Stock or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share.


(iii) Each of the following dates shall constitute a “Conversion Date”:


(x) For a Voluntary Conversion, the date on which the Holder faxes or otherwise
delivers a Notice of Conversion to the Company so that it is received by the
Company on or before such specified date shall be a “Conversion Date” for all
purposes of this Debenture and the other Transaction Agreements.


(y) For a Mandatory Conversion, the Mandatory Conversion Date shall be a
“Conversion Date” with respect to the relevant shares for all purposes of this
Debenture and the other Transaction Agreements, without the need for the Holder
to submit a Notice of Conversion.
 
 
 

--------------------------------------------------------------------------------

 


(z) For a Required Payment which is made in stock, the Required Payment Date
shall be deemed to be a “Conversion Date” with respect to the relevant shares
for all purposes of this Debenture and the other Transaction Agreements, without
the need for the Holder to submit a Notice of Conversion.


(iv) All shares issuable with respect to a Conversion Date shall be deemed
“Conversion Shares” for all purposes of this Debenture and the other Transaction
Agreements. Certificates representing the relevant Conversion Shares
(“Conversion Certificates”) will be delivered to the Holder at (x) with respect
to a Voluntary Conversion, at the address specified in the relevant Notice of
Conversion, and (y) with respect to any conversion contemplated hereby to the
address separately identified by the Holder (and if none, the Holder’s the
Holder’s address for notices as contemplated by the Securities Purchase
Agreement, which address the Holder may change from time to time in the manner
provided therein), via express courier, by electronic transfer or otherwise,
within three (3) Trading Days (such third Trading Day, the “Delivery Date”)
after the relevant Conversion Date. The Holder shall be deemed to be the holder
of the shares issuable to it in accordance with the relevant provisions of this
Section 4 on the Conversion Date.


J. Any payments under this Debenture shall be applied in the following order of
priority: (i) first to accrued interest; (ii) then, to any amounts (other than
principal) due hereunder and (iii) then, to principal in the inverse order of
maturity.


5.  Subject to the terms of the Securities Purchase Agreement, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and interest on, this
Debenture at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed. This Debenture and all other Debentures now or hereafter issued of
similar terms are direct obligations of the Company.
 
 
 

--------------------------------------------------------------------------------

 


6. No recourse shall be had for the payment of the principal of, or the interest
on, this Debenture, or for any claim based hereon, or otherwise in respect
hereof, against any incorporator, shareholder, officer or director, as such,
past, present or future, of the Company or any successor corporation, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.


7. All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Debenture
Register of the Company as designated in writing by the Holder from time to
time; except that the Holder can designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.


8. If, for as long as this Debenture remains outstanding, the Company enters
into a merger (other than where the Company is the surviving entity) or
consolidation with another corporation or other entity or a sale or transfer of
all or substantially all of the assets of the Company to another person
(collectively, a "Sale"), the Company will require, in the agreements reflecting
such transaction, that the surviving entity expressly assume the obligations of
the Company hereunder. Notwithstanding the foregoing, if the Company enters into
a Sale and the holders of the Common Stock are entitled to receive stock,
securities or property in respect of or in exchange for Common Stock, then as a
condition of such Sale, the Company and any such successor, purchaser or
transferee will agree that the Debenture may thereafter be converted on the
terms and subject to the conditions set forth above into the kind and amount of
stock, securities or property receivable upon such merger, consolidation, sale
or transfer by a holder of the number of shares of Common Stock into which this
Debenture might have been converted immediately before such merger,
consolidation, sale or transfer, subject to adjustments which shall be as nearly
equivalent as may be practicable. In the event of any such proposed Sale, (i)
the Holder hereof shall have the right to convert by delivering a Notice of
Conversion to the Company within fifteen (15) days of receipt of notice of such
Sale from the Company.
 
 
 

--------------------------------------------------------------------------------

 


9. If, at any time while any portion of this Debenture remains outstanding, the
Company spins off or otherwise divests itself of a part of its business or
operations or disposes of all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company, in addition to or in lieu of any other
compensation received and retained by the Company for such business, operations
or assets, causes securities of another entity (the “Spin Off Securities”) to be
issued to security holders of the Company, the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s Debentures outstanding on the
record date (the “Record Date”) for determining the amount and number of Spin
Off Securities to be issued to security holders of the Company (the “Outstanding
Debentures”) been converted as of the close of business on the Trading Day
immediately before the Record Date (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Holder on the conversion of all or any of the Outstanding
Debentures, such amount of the Reserved Spin Off Shares equal to (x) the
Reserved Spin Off Shares multiplied by (y) a fraction, of which (I) the
numerator is the principal amount of the Outstanding Debentures then being
converted, and (II) the denominator is the principal amount of the Outstanding
Debentures.


10. If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on its Common Stock consisting of shares of Common Stock, the
Conversion Price or the Lowest Fixed Conversion Price, if any, and any other
fixed amounts calculated as contemplated hereby or by any of the other
Transaction Agreements shall be equitably adjusted to reflect such action. By
way of illustration, and not in limitation, of the foregoing, (i) if the Company
effectuates a 2:1 split of its Common Stock, thereafter, with respect to any
conversion for which the Company issues shares after the record date of such
split, the Lowest Fixed Conversion Price, if any, shall be deemed to be one-half
of what it had been immediately prior to such split; (ii) if the Company
effectuates a 1:10 reverse split of its Common Stock, thereafter, with respect
to any conversion for which the Company issues shares after the record date of
such reverse split, the Lowest Fixed Conversion Price shall be deemed to be ten
times what it had been calculated to be immediately prior to such split; and
(iii) if the Company declares a stock dividend of one share of Common Stock for
every 10 shares outstanding, thereafter, with respect to any conversion for
which the Company issues shares after the record date of such dividend, the
Conversion Price (whether or not based on a Lowest Fixed Conversion Price) shall
be deemed to be such amount multiplied by a fraction, of which the numerator is
the number of shares (10 in the example) for which a dividend share will be
issued and the denominator is such number of shares plus the dividend share(s)
issuable or issued thereon (11 in the example).
 
 
 

--------------------------------------------------------------------------------

 


11. The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the shares of Common Stock
issuable upon conversion thereof except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.


12. This Debenture shall be governed by and construed in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the County of New York or the state
courts of the State of New York sitting in the County of New York in connection
with any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Debenture.


13. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out of or in
connection with this Debenture.
 
 
 

--------------------------------------------------------------------------------

 


14. (i) Prior to the Maturity Date, the following shall constitute an "Event of
Default":



   
a.
The Company shall default in the payment of principal or interest on this
Debenture or any other Debenture in this Series or any other amount due
hereunder or thereunder (including payment of a Redemption Amount, as defined
below), and, (i) with respect to a payment of interest on a Scheduled Interest
Payment Date or, unless the relevant Redemption Notice, as defined below,
provides otherwise, the payment of a Redemption Amount on a Redemption Due Date,
as defined below, such default shall continue for a period of five (5) Trading
Days after the Holder gives the Company’s written notice thereof, and (ii) in
all other instances, such default shall continue for a period of five (5)
Trading Days; or




   
b.
Any of the representations or warranties made by the Company herein, in the
Securities Purchase Agreement or any of the other Transaction Agreements or in
any certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Debenture or the Securities Purchase Agreement shall be false or misleading in
any material respect at the time made; or




   
c.
Subject to the terms of the Securities Purchase Agreement, the Company fails to
authorize or to cause its Transfer Agent to issue shares of Common Stock upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Debenture (provided, however, that for purposes of this
provision, such failure to cause the Transfer Agent to issue such shares shall
not be deemed to occur until two (2) Trading Days after the Delivery Date),
fails to transfer or to cause its Transfer Agent to transfer any certificate for
shares of Common Stock issued to the Holder upon conversion of this Debenture
and when required by this Debenture or any other Transaction Agreement, and such
transfer is otherwise lawful, or fails to remove any restrictive legend on any
certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Debenture, or any other Transaction Agreement, and any such failure shall
continue uncured for ten (10) Trading Days; or

 
 
 

--------------------------------------------------------------------------------

 
 

   
d.
The Company shall fail to perform or observe, in any material respect, any other
covenant, term, provision, condition, agreement or obligation of any Debenture
in this series and such failure shall continue uncured for a period of thirty
(30) days after the Company’s receipt written notice from the Holder of such
failure; or




   
e.
The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company
under any of the Transaction Agreements and such failure, if capable of being
cured, shall continue uncured for a period of thirty (30) days after the Holder
gives the Company written notice thereof (but if not capable of being cured,
such thirty day period shall be deemed expired immediately upon the giving of
such notice); or




   
f.
The Company shall (1) admit in writing its inability to pay its debts generally
as they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business; or

 
 
 

--------------------------------------------------------------------------------

 
 

   
g.
A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or




   
h.
Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or




   
i.
Any money judgment, writ or warrant of attachment, or similar process in excess
of Seven Hundred Fifty Thousand ($750,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or




   
j.
Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or




   
k.
The Company shall have its Common Stock suspended from trading on, or delisted
from, the Principal Trading Market for in excess of fifteen (15) Trading Days;
or

 
 
 

--------------------------------------------------------------------------------

 
 

   
l.
There shall be a Special Registration Default (as defined below).



(ii) After the Maturity Date, the term “Event of Default” shall mean:



   
a.
The Company shall default in the payment of principal or interest on this
Debenture or any other amount due hereunder, and, in any such instance, the same
shall continue for a period of five (5) Trading Days; or




   
b.
Subject to the terms of the Securities Purchase Agreement, the Company fails to
authorize or to cause its Transfer Agent to issue shares of Common Stock upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Debenture (provided, however, that for purposes of this
provision, such failure to cause the Transfer Agent to issue such shares shall
not be deemed to occur until two (2) Trading Days after the Delivery Date),
fails to transfer or to cause its Transfer Agent to transfer any certificate for
shares of Common Stock issued to the Holder upon conversion of this Debenture
and when required by this Debenture or any other Transaction Agreement, and such
transfer is otherwise lawful, or fails to remove any restrictive legend on any
certificate or fails to cause its Transfer Agent to remove such restricted
legend, in each case where such removal is lawful, as and when required by this
Debenture, or any other Transaction Agreement, and any such failure shall
continue uncured for tem (10) Trading Days.



(iii) If an Event of Default shall have occurred and is continuing, then,


(x) unless and until such Event of Default shall have been cured or waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default), at the option of the Holder and in the Holder’s sole
discretion, but without further notice from the Holder, the unpaid amount of
this Debenture, computed as of such date, will bear interest at the rate (the
“Default Rate”) equal to eighteen percent (18%) per annum or the highest rate
allowed by law, whichever is lower, from the date of the Event of Default to
until and including the date actually paid; and any partial payments shall be
applied first to all accrued interest and then to principal; and
 
 
 

--------------------------------------------------------------------------------

 


(y) at any time thereafter, and in each and every such case, unless such Event
of Default shall have been cured or waived in writing by the Holder (which
waiver shall not be deemed to be a waiver of any subsequent default), at the
option of the Holder and in the Holder's sole discretion, the Holder may elect
to redeem all or part of the Unconverted Debenture (as defined below) on the
terms provided in Section 15 hereof.


(iv) (A) The term “Special Registration Default” means either an Initial Special
Registration Default or an Increased Special Registration Default (as those
terms are defined below).


(B) If, as of the date which is two hundred seventy (270) days after the Issue
Date (the “Initial Default Effective Date”), the Registration Statement is not
effective with respect to the resale by the Holder of a number of shares (the
“Initial Full Registration Shares”) at least equal to the sum of


(1) (x) the principal amount of the Unconverted Debenture as of the date of the
Initial Special Registration Default Notice (as defined below), divided by (y)
the Fixed Conversion Price then in effect, plus


(2) the Held Shares (as defined in the Registration Rights Agreement) of the
Holder in excess of the number of shares actually registered for the Holder (the
“Unregistered Held Shares”),


the Holder may, by written notice (an “Initial Special Registration Default
Notice”) to the Company at any time before the effective date of a registration
statement covering the sale of such number of shares (which might be adjusted
based on events subsequent to such Initial Default Effective Date), declare a
default under this Debenture (such default, an “Initial Special Registration
Default”).
 
 
 

--------------------------------------------------------------------------------

 


(C) If, as a result of the application of the provisions of Section 4(g) of the
Securities Purchase Agreement, there is an Increased Registered Shares Date,
but, as of the date which is one hundred eighty hundred (180) days after such
Increased Registered Shares Date (an “Increased Default Effective Date”), the
Registration Statement is not effective with respect to the resale by the Holder
of a number of shares (the “Increased Full Registration Shares”) at least equal
to the sum of


(1) (x) the principal amount of the Unconverted Debenture as of the date of the
Increased Special Registration Default Notice (as defined below), divided by (y)
the Fixed Conversion Price then in effect, plus


(2) the Held Shares (as defined in the Registration Rights Agreement) of the
Holder in excess of the number of shares actually registered for the Holder (the
“Unregistered Held Shares”),


the Holder may, by written notice (an “Increased Special Registration Default
Notice”) to the Company at any time before the effective date of a registration
statement covering the sale of such number of shares (which might be adjusted
based on events subsequent to the Increased Default Effective Date), declare a
default under this Debenture (such default, an “Increased Special Registration
Default”).


(D) Anything in the foregoing provisions of this Section 14 to the contrary
notwithstanding, an Initial Special Registration Default Notice or an Increased
Special Registration Default Notice, as the case may be, may, in the discretion
of the Holder, specify that if the Company’s failure to pay the relevant
Redemption Amount within five (5) Trading Days after the Redemption Due Date
will, without further notice, constitute an Event of Default with respect to the
balance of this Debenture (or any smaller portion thereof designated by the
Holder).
 
 
 

--------------------------------------------------------------------------------

 


15.  A. The Company acknowledges that if there is an Event of Default, the
Holder may require the Company to immediately redeem all or any part of the
outstanding portion of this Debenture for an amount equal to the Redemption
Amount (as defined below). The Redemption Amount shall be paid in cash by the
Company to the Holder.


B. For purposes of this Debenture, the following terms shall have the meanings
indicated below:


“Unconverted Debenture” means the principal amount of this Debenture which has
not been converted as of the relevant date.


“Redemption Payment Date” means the date on which the Company actually pays the
Redemption Amount.


“Redemption Amount” means the amount equal to:
 

   
V 
  x 
M 
 
 
       
CP 
   



where:


“V” means the principal of an Unconverted Debenture plus any accrued but unpaid
interest thereon;


“CP” means the Payment Conversion Price in effect on the date (the “Redemption
Notice Date”) of the Redemption Notice (as defined below); provided, however, if
the Redemption Amount is not paid in full on or before the Redemption Due Date,
“CP” means the lower of (x) the Payment Conversion Price in effect on the
Redemption Notice Date or (y) the lowest Payment Conversion Price in effect
during the period commencing on the Redemption Due Date and ending on the
Redemption Payment Date; and


“M” means the highest closing price per share of the Common Stock during the
period beginning on the Redemption Notice Date and ending on the Redemption
Payment Date.
 
 
 

--------------------------------------------------------------------------------

 


C. The Holder of an Unconverted Debenture may elect to redeem a portion of such
Unconverted Debenture without electing to redeem the balance of the Unconverted
Debenture. The Holder’s option to redeem all or part of the Unconverted
Debenture shall be exercised by the Holder giving written notice of the exercise
of this provision by the Holder (a “Redemption Notice”) at any time after a
relevant Event of Default has occurred but before such Event of Default is
cured.. The Redemption Notice shall specify (a) the date (the “Redemption Due
Date”) on which the Redemption Amount shall be paid, which date shall be at
least five (5) Trading Days after the date (a “Redemption Notice Date”) on which
the Holder Redemption Notice is given, and (b) the wire instructions for the
account to which the Redemption Amount is to be paid; provided, however, that
the Company shall have the right to accelerate the date of such payment.


D. If all of the Unconverted Debentures are being redeemed pursuant to this
Section 5, then, upon payment in full of the Redemption Amount for all of the
Unconverted Debentures in accordance with the provisions of this Section 5, the
Holder shall deliver the Debenture to the Company marked “paid in full”.


E. If the Redemption Amount is not timely paid by the Company, the Redemption
Amount shall accrue interest at the Default Rate and the Holder may declare the
Redemption Amount, together with such interest, due under this Debenture
immediately due and payable, without presentment, demand, protest or notice of
any kinds, all of which are hereby expressly waived, anything herein or in any
note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately enforce any and all of the Holder's rights and remedies
provided herein or any other rights or remedies afforded by law, including, but
not necessarily limited to, the equitable remedy of specific performance and
injunctive relief.


F. Except as specified in this paragraph F, all provisions relating to an Event
of Default shall apply to a Special Registration Default, including, but not
limited to the provisions relating to the giving of a Redemption Notice.
Notwithstanding the foregoing, if there is Special Registration Default, for
determining the Redemption Amount with respect thereto, the principal amount of
“V” in paragraph B above shall not exceed the amount which is equal to the sum
of
 
 
 

--------------------------------------------------------------------------------

 


(1) the principal of this Debenture which, if converted at the Fixed Conversion
Price then in effect, would be convertible into the number of shares equal to
the excess of (x) the Full Registration Shares over (y) the number of shares
which are registered for resale by the Holder (reduced by the number of shares
which have previously been sold by the Holder pursuant to the effective
Registration Statement), plus


(2) the Held Shares Value (as defined in the Registration Rights Agreement) of
the Unregistered Held Shares of the Holder.


16. Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.


17. Any notice required or permitted hereunder shall be given in manner provided
in the Section headed "NOTICES" in the Securities Purchase Agreement, the terms
of which are incorporated herein by reference.


[Balance of page intentionally blank]
 
 
 

--------------------------------------------------------------------------------

 
 
18. In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Debenture, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Debenture. If any part of such excess remains after the principal has been paid
in full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Debenture.


IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.


Dated: _________________, 200__
 

        SKYSTAR BIO-PHARMACEUTICAL COMPANY  
   
   
    By:             (Print Name)       (Title)

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SKYSTAR BIO-PHARMACEUTICAL COMPANY


NOTICE OF CONVERSION
OF
8% CONVERTIBLE DEBENTURE SERIES 07-01 DUE __________, 2009
CLASS B
(To be Executed by the Registered Holder in Order to Convert the Debenture)



TO:
SKYSTAR BIO-PHARMACEUTICAL COMPANY:

Rm. 10601, Jiezuo Plaza, No. 4,
Fenghui Road South
Gaoxin District, Xian Province, P.R. China

Attn: CEO
VIA TELECOPIER TO: (011-86-29) 8819-3185

     

  with a copy to:  Richardson & Patel LLP, Attn: Kevin K. Leung, Esq. 

    VIA TELECOPIER TO: (310) 208-1154 

 
FROM: _________________________________________________________ (“Holder”)


DATE: _______________________________________________ (the “Conversion Date”)


RE:
Conversion of $_________________ principal amount (the “Converted Debenture”) of
the 8% Convertible Debenture Series 07-01 Due __________, 2009, Class B No.
07-01B-__ (the “Debenture”) of SKYSTAR BIO-PHARMACEUTICAL COMPANY (the
“Company”) into ______________________ shares (the “Conversion Shares”) of
Common Stock (defined below



The captioned Holder hereby gives notice to the Company, pursuant to the
Debenture of SKYSTAR BIO-PHARMACEUTICAL COMPANY that the Holder elects to
convert the Converted Debenture into fully paid and non-assessable shares of
Common Stock, $0.001 par value (the “Common Stock”), of the Company as of the
Conversion Date specified above. Said conversion shall be based on the following
Conversion Price (check and fill in one):
 
 
 

--------------------------------------------------------------------------------

 


9
$________________, representing the Fixed Conversion Price (as defined in the
Debenture)

 

9
adjusted in accordance with the provisions of the Debenture

 
9
$________________, representing the Lowest Fixed Conversion Price

 

9
adjusted in accordance with the provisions of the Debenture

 
9
$________________, representing the Prepayment Conversion Price

 
Based on this Conversion Price, the number of Conversion Shares indicated above
should be issued in the following name(s):


Name and Record Address    Conversion Shares
_______________________________  _______________
_______________________________  _______________
_______________________________  _______________


As contemplated by the Debenture, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.


If this Notice of Conversion represents the full conversion of the outstanding
balance of the Converted Debenture, the Holder either (1) has previously
surrendered the Converted Debenture to the Company or (2) will surrender (or
cause to be surrendered) the Converted Debenture to the Company at the address
indicated above by express courier within five (5) Trading Days after delivery
or facsimile transmission of this Notice of Conversion.


The certificates representing the Conversion Shares should be transmitted by the
Company to the Holder
 
 
 

--------------------------------------------------------------------------------

 


o via express courier, or


o by electronic transfer


within the time contemplated by the Debenture after receipt of this Notice of
Conversion (by facsimile transmission or otherwise) to:


_____________________________________
_____________________________________
_____________________________________
 
 
 

--------------------------------------------------------------------------------

 


As contemplated by the Debenture, the Company should also pay all accrued but
unpaid interest on the Converted Debenture to the Holder.


--If the Company elects to pay such interest in Common Stock, as contemplated by
and subject to the provisions of the Debenture,6  such shares should be issued
in the name of the Holder and delivered in the same manner as, and together
with, the Conversion Shares.


--If the Company elects or is required to pay the dividends in cash, such
payment should be made by wire transfer as follows:7 


___________________________________


___________________________________


___________________________________
 

        (Print name of Holder)  
   
   
    By:       (Signature of Authorized Person)       (Printed Name and Title) 

 
___________________________
6Number of shares based on applicable Payment Conversion Price (as defined in
the Debenture).
7Information should include the following:


All Wires:
(1) Bank Name
(2) Bank Address (including street, city, state)
(3) ABA or Wire Routing No.
(4) Account Name
(5) Account Number


If Wire is going to International (Non-US) Bank, all of the above plus:
(6) SWIFT Number
 
 
 

--------------------------------------------------------------------------------

 